ORDER
HUGH ROBINSON, Bankruptcy Judge.
The above-styled proceeding was commenced on March 24, 1981, by the plaintiff’s Complaint to Avoid Section 522 Lien. On May 26, 1981 the plaintiff filed a Motion for Summary Judgment. No memorandum of law citing supporting authorities accompanied said motion as required by Local Rule 91.1 of the Local Rules for the District Court for the Northern District of Georgia. Without a memorandum of law citing authority the motion is procedurally defective and must be dismissed. It is therefore
ORDERED that the plaintiff’s Motion for Summary Judgment shall be and is hereby dismissed.